Dismissed and Opinion Filed December 7, 2017




                                                               In The
                                         Court of Appeals
                                  Fifth District of Texas at Dallas
                                                    No. 05-17-01234-CV

                                           IN RE ARTURO SOLIS, Relator

                               Original Proceeding from the 52nd District Court
                                            Coryell County, Texas1
                                     Trial Court Cause No. C10-11-40751

                                        MEMORANDUM OPINION
                                      Before Justices Lang, Brown, and Stoddart
                                             Opinion by Justice Stoddart
          Before the Court is relator’s “Motion for Immediate T.R.O. and Injunction Commanding

Allred Unit Warden to Furnish Adequate Legal Use Writing Materials and Postage and to

Refrain from Confiscating Legal Materials and for Extension of Time,” which is dated October

5, 2017 (“the Motion”). Relator was declared a vexatious litigant on June 27, 2013 and is subject

to a pre-filing order prohibiting relator from filing “any new litigation in a court of this State

without first obtaining permission from a local administrative judge pursuant to Tex. Civ. Prac.

& Rem. Code § 11.102.” See TEX. CIV. PRAC. & REM. CODE ANN. § 11.102(a)(1), 11.103(a)

(West Supp. 2016).




     1
        Pursuant to Tex. Gov’t Code § 73.001, the Supreme Court of Texas transferred all currently pending and future motions, writs of
mandamus, and new proceedings arising from trial court cause number C10-11-40751 from the Court of Appeals for the Tenth District, Waco,
Texas, to this Court. See TEX. SUP. CT. ORDER, Misc. Docket No. 17–9134 (Oct. 24, 2017).
       Relator filed the Motion under cause number 05-17-01143-CV, which was the cause

number assigned to relator’s petition for writ of mandamus seeking review of an August 9, 2017

order denying relator’s motion for permission to file a petition for equitable bill of review.

Reeves v. State, No. 05-12-01142-CV, 2013 WL 1249713, *1 (Tex. App.—Dallas Feb. 13, 2013,

no pet.) (a vexatious litigant who is denied permission to file a litigation may apply for a writ of

mandamus within thirty days of the decision); TEX. CIV. PRAC. & REM. CODE ANN. § 11.102(f)

(West Supp. 2016). After reviewing the Motion, the Court determined that the relief sought in

the Motion was different from the relief sought in cause number 05-17-01143-CV. Specifically,

the Motion seeks an order requiring the warden at the prison unit where relator is housed to take

certain actions, whereas the petition in 05-17-01143-CV sought review of the August 9, 2017

order denying relator permission to file a petition for equitable bill of review. The Court

accordingly docketed the Motion under a new cause number.

       By letter dated October 26, 2017, the Court notified relator that the Court reviewed the

motion, determined that it constitutes a new litigation, and docketed the motion as cause number

05-17-01234-CV. The Court instructed relator to file, by November 6, 2017, an order signed by

the local administrative judge giving relator permission to file this original proceeding. The

Court informed relator that failure to provide the requested documentation by November 6, 2017

would result in dismissal of the proceeding without further notice.

       To date, relator has not provided this Court with a written order from the local

administrative judge giving relator permission to file the Motion. Accordingly, we dismiss this

proceeding. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.102(a) (West Supp. 2016) (a person




                                                –2–
who has been declared a vexatious litigant must seek permission to file a new litigation).




171234F.P05                                          /Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE




                                               –3–